             Case MDL No. 2903 Document 56 Filed 08/01/19 Page 1 of 5



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: FISHER-PRICE ROCK ‘N PLAY SLEEPER
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                                         MDL No. 2903


                                      TRANSFER ORDER


        Before the Panel:* Defendants Fisher-Price, Inc., and Mattel, Inc., move under 28 U.S.C.
§ 1407 to centralize pretrial proceedings in the actions listed on Schedule A in the Central District
of California. This litigation consists of ten putative class actions, two of which are pending in the
Central District of California. Six actions are pending in the Western District of New York, one
action in the District of Colorado, and one action in the Northern District of Oklahoma. In addition,
the parties have informed the Panel of five related actions pending in the Southern District of Iowa
and the Western District of New York.1

        Plaintiffs in the actions pending in the Central District of California support the motion.
Plaintiffs in the six Western District of New York actions, as well as plaintiffs in two potential tag-
along actions pending in that district, oppose centralization. Alternatively, these plaintiffs suggest
the Western District of New York as the transferee district. Plaintiffs in the District of Colorado and
Northern District of Oklahoma actions also oppose centralization. Alternatively, these plaintiffs ask
that we exclude the Colorado and Oklahoma actions from the MDL or, if we decline to do so, that
we centralize in either the District of Colorado or the Northern District of Oklahoma.

        On the basis of the papers filed and hearing session held, we find that the actions listed on
Schedule A involve common questions of fact, and that centralization in the Western District of New
York will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of this litigation. These actions share factual questions arising from allegations that Fisher-
Price’s Rock ‘n Play Sleeper (RNPS) is unsafe because, among other reasons, its angled design does
not allow infants to sleep in a supine position, which allegedly increases the risk that infants will
suffer from positional asphyxia, plagiocephaly, and torticollis. Plaintiffs uniformly allege that
defendants’ advertising and marketing for the RNPS was false and misleading, and that Fisher-
Price’s April 2019 recall of the RNPS was deficient.



       *
        One or more Panel members who could be members of the putative classes in this litigation
have renounced their participation in these classes and have participated in this decision.
       1
         These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h),
7.1, and 7.2.
             Case MDL No. 2903 Document 56 Filed 08/01/19 Page 2 of 5



                                                   -2-

         The plaintiffs opposing centralization do not dispute the existence of common factual issues,
but they argue that these factual issues are not sufficiently complex to warrant centralization. We
reject this argument. Discovery regarding the design of the RNPS and whether it unreasonably
increases the risk of positional asphyxiation in infants likely will be more akin to the discovery
required in products liability litigations than run-of-the-mill false advertising lawsuits, with expert
testimony required on a number of complicated topics, such as the suitability of the RNPS for
prolonged sleeping by infants. The opposing plaintiffs also point to differences in the putative
classes asserted in the actions, but any such differences are outweighed in this instance by the
potential for duplicative and complex discovery and discovery motions, which will be substantially
eliminated through centralization. See In re Oxycontin Antitrust Litig., 542 F. Supp. 2d 1359, 1360
(J.P.M.L. 2008) (“Transfer under Section 1407 does not require a complete identity of common
factual issues as a prerequisite to transfer. Also, the presence of additional or differing legal theories
is not significant when the actions still arise from a common factual core . . . .”). In any event, the
asserted classes are not so different as the opposing plaintiffs contend. Plaintiffs assert similar
causes of action for breach of warranties, fraud, unjust enrichment, violation of state consumer
protection laws, and negligence. Even setting aside the putative nationwide classes asserted in the
majority of actions, at least three actions (pending in the Central District of California and the
Western District of New York) assert claims on behalf of the same putative class of California
purchasers of the RNPS, while two actions (pending in the District of Colorado and the Western
District of New York) assert claims on behalf of the same putative class of Colorado purchasers.
Centralization thus will eliminate duplicative discovery; prevent inconsistent pretrial rulings,
including with respect to class certification; and conserve the resources of the parties, their counsel,
and the judiciary.

         We are not persuaded that alternatives to centralization are practicable or preferable for this
litigation. The opposing plaintiffs point to the motions of several of the New York plaintiffs to
intervene in and transfer the two Central District of California actions to the Western District of New
York. These motions, though, do not offer a “reasonable prospect” of eliminating the multidistrict
character of this litigation.2 See In re Natrol, Inc., Glucosamine/Chondroitin Mktg. & Sales
Practices Litig., 26 F. Supp. 3d 1392, 1393 (J.P.M.L. 2014) (“[T]he pendency of Section 1404
motions, alone, is not dispositive, and we look to other circumstances to determine whether there
is a reasonable prospect that the Section 1404 motions will resolve the difficulties posed by
duplicative multidistrict litigation—for example, the amenability of counsel to Section 1404 transfer,
orders addressing transfer in the underlying actions, and the likelihood of potential tag-along
actions.”). Here, the motions are opposed by all parties to the California actions, both plaintiffs and


        2
         The motions to intervene and transfer also undermine the opposing plaintiffs’ argument that
the differences between the asserted classes among the actions weigh against transfer. The basis for
the motions to intervene and transfer is that the New York plaintiffs “have many claims in common
with” the California plaintiffs and that the New York plaintiffs “each seek to represent a class
including members of the proposed class” in the California actions. Mem. in Supp. of Mot. to
Intervene at 1, 16, Flores v. Fisher-Price, Inc., C.A. No. 8:19-01073 (C.D. Cal. Jun. 11, 2019), ECF
No. 10-1.
             Case MDL No. 2903 Document 56 Filed 08/01/19 Page 3 of 5



                                                  -3-

defendants. Even if the motions were granted, there still would be actions pending in four districts,
as no transfer motions have been filed in the District of Colorado, the Southern District of Iowa, or
the Northern District of Oklahoma. While it is possible that Section 1404 motions could be filed in
all the actions, we conclude that centralization of this litigation is most appropriate now. It
expeditiously places all related actions before a single judge who can ensure that pretrial proceedings
are conducted in a streamlined manner leading to the just and efficient resolution of all actions.

         The opposing plaintiffs also contend that voluntary coordination of discovery is practicable
given the limited number of actions and involved counsel. The pretrial proceedings in this litigation,
though, are likely to involve relatively complex causation issues necessitating extensive common
expert discovery and one or more Daubert hearings. Additionally, the proposed nationwide classes
among the fifteen related actions, as well as at least two of the putative state classes, overlap
significantly. There are at least five groups of plaintiffs’ counsel in this litigation, and clear fault
lines already are evident between two of these groups (as evidenced by the motions to intervene and
transfer filed in the Central District of California). In this instance, centralization will provide
superior coordination than could be achieved informally among counsel.

        We deny the request of the Colorado and Oklahoma plaintiffs to be excluded from this MDL.
These plaintiffs contend that their exclusion is warranted because they assert claims only on behalf
of non-overlapping putative state classes – an argument we already have rejected. In addition, they
argue that centralization will violate their rights to due process, in that they will be unable to
prosecute their claims independently of other counsel in the MDL, in particular, whomever is
appointed as lead plaintiffs’ counsel for the litigation. “The fundamental requirement of due process
is the opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v.
Eldridge, 424 U.S. 319, 333 (1976) (internal quotation marks and citation omitted). Plaintiffs’
arguments are speculative, and we find they are without merit—transfer will not deny plaintiffs the
opportunity to meaningfully participate in pretrial proceedings before the transferee court.

         The Western District of New York is an appropriate transferee district for this litigation. This
district has a strong connection to these cases. Fisher-Price is headquartered in East Aurora, New
York, and the critical events and decisions underlying plaintiffs’ claims regarding the RNPS
occurred there. Two thirds of the related actions (10 of 15) were filed in this district, which is
supported by the majority of responding plaintiffs. The Western District of New York thus presents
a convenient and relatively accessible forum for this litigation. All of the related actions pending
in this district are assigned to the Honorable Geoffrey W. Crawford of the District of Vermont, who
sits in the Western District of New York as a visiting judge. Centralization in the Western District
of New York therefore allows us to assign this litigation to an able jurist who has not yet had the
opportunity to preside over an MDL. We are confident that Judge Crawford will steer this litigation
on an efficient and prudent course.
            Case MDL No. 2903 Document 56 Filed 08/01/19 Page 4 of 5



                                               -4-

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Western District of New York are transferred to the Western District of New York and, with the
consent of that court, assigned to the Honorable Geoffrey W. Crawford, sitting in the Western
District of New York as a visiting judge under 28 U.S.C. § 292(b), for coordinated or consolidated
pretrial proceedings.


                                      PANEL ON MULTIDISTRICT LITIGATION




                                                       Sarah S. Vance
                                                            Chair

                                     Lewis A. Kaplan               Ellen Segal Huvelle
                                     R. David Proctor              Catherine D. Perry
                                     Karen K. Caldwell             Nathaniel M. Gorton
         Case MDL No. 2903 Document 56 Filed 08/01/19 Page 5 of 5



IN RE: FISHER-PRICE ROCK ‘N PLAY SLEEPER
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                    MDL No. 2903

                                   SCHEDULE A

                 Central District of California

     BLACK v. MATTEL, INC., ET AL., C.A. No. 2:19-03209
     FLORES v. FISHER-PRICE, INC., C.A. No. 8:19-01073

                 District of Colorado

     WRAY v. FISHER PRICE, ET AL., C.A. No. 1:19-01603

                 Western District of New York

     DROVER-MUNDY, ET AL. v. FISHER-PRICE, INC., ET AL., C.A. No. 1:19-00512
     MULVEY v. FISHER-PRICE, INC., ET AL., C.A. No. 1:19-00518
     SHAFFER v. MATTEL, INC., ET AL., C.A. No. 1:19-00667
     NABONG v. MATTEL, INC., ET AL., C.A. No. 1:19-00668
     BARTON v. MATTEL, INC., ET AL., C.A. No. 1:19-00670
     KIMMEL v. FISHER-PRICE, INC., ET AL., C.A. No. 1:19-00695

                 Northern District of Oklahoma

     FIEKER v. FISHER-PRICE, INC., ET AL., C.A. No. 4:19-00295
